Citation Nr: 1112489	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  97-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits in excess of $4,379.69, sought as reimbursement to the Veteran's estate for expenses of the Veteran's last illness, to include the remainder of an accrued benefits payment of $83,039 awarded to the Veteran after the date of his death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, two siblings, former spouse of deceased Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953, and from March 1954 to January 1961.  The Appellant is the Veteran's daughter, who has been substituted for a deceased sibling (former Appellant).  The Veteran's daughter is now the executor of the Veteran's estate.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a November 1998 Board decision, the appeal was denied.  Thereafter, the Board's decision was appealed to the United States Court of Appeals for Veterans Claims (hereinafter "the Court" or CAVC).  By a March 2001 Order, the Court vacated the Board's November 1998 decision and remanded the appeal to the Board.

The Board again denied the claim, by a decision issued in March 2002.  Thereafter, the claim was again appealed to the Court.  The Court vacated and remanded the claim by an Order issued in December 2003, with Judgment being issued in January 2004.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a February 2008 an Order affirming the CAVC's December 2003 Order.  In August 2008, the Board again Remanded the appeal.  

A Travel Board hearing regarding this appeal was conducted in July 1997.  However, the Veterans Law Judge who conducted that hearing is no longer employed by the Board, and the individual then representing the Veteran's estate requested another Travel Board hearing in August 2008.  In November 2010, the Appellant, through counsel, withdrew the request for a Travel board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

As noted above, a November 1998 Board decision denied entitlement of the family to benefits which were sent to the Veteran after his death, except the expenses for the Veteran's funeral.  The Veteran was awarded 100 percent disability for posttraumatic stress disorder (PTSD) in April 1993, and a check for retroactive benefits in the amount of $83,039 was mailed to the Veteran in April 1993.  However, the Veteran died in March 1993, in a single-car motor vehicle accident, and he died before the retroactive benefits were mailed to him.  

The family has contended, since the inception of this claim more than 15 years ago, that the Veteran's PTSD was the underlying cause of the March 1993 motor vehicle accident.  The Board found that massive injuries due to a motor vehicle accident, not PTSD, caused the death of the Veteran, and that expenses of the family to care for the Veteran from 1985 to 1993 were not expenses of the Veteran's "last illness," so as to warrant reimbursement.  
In March 2001, the Court of Appeals for Veterans Claim (CAVC) determined that, since the 1998 Board decision did not address the requirements of the Veterans Claims Assistance Act, which was enacted in 2000, after the issuance of the Board's 1998 decision, the Board should readjudicate the claim.  The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In March 2002, the Board issued another decision denying the claim.  In December 2003, the CAVC determined that further development of the claim was required under the VCAA.  In a 2008 Remand, the Board directed that notice complying with the VCAA be issued to the individual who was then the Appellant.  Notice was issued, and it is clear that the attorney who represents the current Appellant received that notice.  The attorney has provided additional argument again reiterating the family's contention that the Veteran's death was a suicide due to PTSD and that PTSD, not the motor vehicle accident which occurred in March 1993, should be considered the Veteran's last illness.  

No evidence has been submitted to substantiate this contention.  The Board notes that the CAVC has issued decisions which reflect that VA's duties to notify and assist a claimant are satisfied when an attorney represents the claimant.  Nevertheless, it appears to the Board that additional VA records should be associated with the claims files and that medical opinion should be obtained, even though neither the claimant nor her attorney has requested such development, before the Board issues another decision.  

In this regard, the Board notes that the Veteran's family is not seeking Dependency and Indemnity compensation (DIC) for the Veteran's death, in part because there is apparently no family member who qualifies for such benefits.  Therefore, notice which complies with the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007), has not been issued.  However, in order to substantiate the claim that PTSD was the Veteran's "last illness," as defined for VA purposes, the Appellant must establish that service-connected PTSD was the principal cause or a contributory cause of the Veteran's death.  The Board notes that "cause of death," for VA purposes, is defined at 38 C.F.R. § 3.312 (2010).  While it is not clear that notice compliant with Hupp would be required by the Court, in view of the many years that this claim has been on appeal, simultaneous notice under Hupp should be issued to avoid a Remand for such notice.  

Similarly, it is clear that the Appellant's attorney is aware of the definition of "last illness" for purposes of VA benefits determinations, as that definition is included in the attorney's most recent submission to the Board.  Nevertheless, the Court has directed that VCAA notice be issued to the Appellant, even though the Appellant, and the prior Appellant, have been represented by an attorney at all times.  If VA sends a notice intended to comply with the VCAA, that notice could be considered incomplete without the definition of "last illness" as used by VA, even though the attorney representing the Appellant has referenced the provision.  Therefore, this information should be included in the notice which is provided to the Appellant, as described below.   

Accordingly, the case is REMANDED for the following action:

1.  Advise the Appellant that she must establish that PTSD was the cause of the Veteran's death.  Advise her of the provisions of 38 C.F.R. § 3.312 governing determinations of cause of death.  Advise her that she must also establish that PTSD was the Veteran's "last illness," as defined by VA, and provide the appellant with the definition of "last illness" as defined for VA purposes.  38 C.F.R. § 3.350(b) (2010); VA Adjudication Procedures Manual M21-1MR (M-21), part V.i.3.D.15.b (2011).  Provide the appellant with the definition of "aid and attendance" as defined for VA purposes.  38 C.F.R. § 3.350(b) (2010).  Include notice which would comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

2.  Obtain the Veteran's complete VA medical records, including the original records of his VA hospitalizations in the 10 years prior to his death. 

3.  The Veteran's family should be asked to identify all non-VA providers who treated the Veteran from 1985 to March 1993, and those records should be requested.

4.  The Veteran's family should be afforded the opportunity to identify the facilities at which the Veteran was incarcerated from 1985 to 1993, and the records of those incarcerations, including both the official records of the charges which led to the incarceration and the records of observation or medical treatment of the Veteran during the incarcerations should be sought.

The Veteran's family should be afforded the opportunity to identify or submit any other evidence which they believe is relevant to substantiate their claim that PTSD was the Veteran's final illness.

5.  After all development directed above has been conducted, the claims file, together with the Veteran's original medical records, the claims files and all associated records should be provided to a reviewing psychiatrist.  The psychiatrist should address these questions:  

(i) Is it at least as likely as not that the Veteran's death was a suicide rather than an accidental motor vehicle death?  Provide the rationale for the opinion.

(ii) If the Veteran's death was at least as likely as not a suicide, then provide an opinion as to whether it is at least as likely as not that the Veteran's suicide was a result of the Veteran's service-connected PTSD?  Provide the rationale for the opinion.

(iii) If it is at least as likely as not that the Veteran committed suicide as a result of his PTSD, provide an opinion as to whether, as a result of PTSD, the Veteran was so ill as to require the regular and daily attendance of another, at any time from 1985 forward.

In answering each question, the reviewer must comment on the Appellant's lay statements as to the severity of the Veteran's PTSD.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant specialist's opinion or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

6.  After reviewing the evidence to assure that VA's duties to notify and assist the Appellant have been met, the claim should be readjudicated.  If any benefit sought remains denied, the Appellant and her representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


